642 S.W.2d 179 (1982)
Ex parte Jimmie Lee DAVIS.
No. 69034.
Court of Criminal Appeals of Texas, En Banc.
December 1, 1982.
*180 Jimmie Lee Davis, pro se.
John B. Holmes, Jr., Dist. Atty. and Larry Schreve, Asst. Dist. Atty., Houston, Robert Huttash, State's Atty. and Alfred Walker, Asst. State's Atty., Austin, for the State.
Before the court en banc.

OPINION
W.C. DAVIS, Judge.
This is an application for habeas corpus relief from a final felony conviction for the offense of forgery, filed pursuant to Art. 11.07, V.A.C.C.P. Petitioner maintains that the information under which he was convicted was fundamentally defective for failure to describe the allegedly forged instrument.
The information upon which petitioner's conviction was based alleged in pertinent part that the defendant:
"... on or about July 13, 1981, did then and there unlawfully and with intent to defraud and harm, forge the writing duplicated below, which purported to be the act of another who did not authorize that act, by possessing it with intent to utter it and while knowing it was forged: against the peace and dignity of the state." (Emphasis added).
Although the information states that a duplication of the allegedly forged instrument was to be set out in the body of the information, no such duplication or description appears.
The information herein was insufficient to show that an offense was committed, to bar subsequent prosecution for the same offense, or to give notice of precisely what petitioner was charged with. See Articles 21.03, 21.04, 21.11, V.A.C.C.P. The information was void. Harris v. State, 199 S.W.2d 522 (Tex.Cr.R.App.1947); Samuel v. State, 493 S.W.2d 796 (Tex.Cr.App.1973); George v. State, 560 S.W.2d 93 (Tex.Cr.App.1978).
We order the judgment vacated and the information dismissed.